           Case 2:20-mj-00924-BNW Document 14
                                           13 Filed 01/15/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Humberto Guzman-Virgen

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:20-mj-00924-BNW USA

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Second Request)
14   HUMBERTO GUZMAN-VIRGEN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Humberto Guzman-Virgen,
21   that the Preliminary Hearing currently scheduled on January 22, 2021 at 8:30 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties have resolved this matter and are awaiting a change of plea and
25   sentencing date before the district court.
26
           Case 2:20-mj-00924-BNW Document 14
                                           13 Filed 01/15/21 Page 2 of 3




 1           2.     In order to allow an efficient resolution to this matter, the parties request the
 2   preliminary hearing be continued beyond the date of the anticipated change of plea and
 3   sentencing.
 4           3.     Defendant is incarcerated and does not object to a continuance.
 5           4.     Additionally, denial of this request for continuance could result in a miscarriage
 6   of justice.
 7           This is the second request for continuance filed herein.
 8           DATED this 15th day of January, 2021.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12       /s/ Andrew Wong                                 /s/ Jared Grimmer
      By_____________________________                 By_____________________________
13    ANDREW WONG                                     JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
          Case 2:20-mj-00924-BNW Document 14
                                          13 Filed 01/15/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00924-BNW USA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     HUMBERTO GUZMAN-VIRGEN,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   January 22, 2021 at the hour of 8:30 a.m., be vacated and continued to _________________
                                                                            March 18, 2021, at

13   the hour PM.
     at 2:00  of ___:___ __.m.

14          DATED this ____
                       15th day of January, 2021.

15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
